Exhibit 99.2 Axiom III, Inc. and Subsidiaries Unaudited Pro forma Condensed Consolidated Financial Statements The unaudited pro forma condensed consolidated financial statements set forth below for AXIO give effect to the Acquisition Agreement pursuant to which AXIO, through its indirect wholly-owned subsidiary, Eastern Concept Corporate Consulting (Shenzhen) Limited (“Eastern Concept Shenzhen”), will acquire 100% of the registered capital of Foshan Wanzhi Electron S&T Company Limited (“Foshan Wanzhi”) from the shareholders of Foshan Wanzhi (“Foshan Wanzhi Shareholders”) at a cash consideration of RMB10,000,000. For the purposes of these unaudited pro forma condensed consolidated financial statements, the Acquisition Agreement is deemed to be effected as of the beginning of the periods for which the pro forma financial information is presented, i.e. January 1, 2006. The pro forma adjustments included herein are based on available information and certain assumptions that management believes are reasonable and are described in the accompanying notes to the unaudited pro forma condensed consolidated financial statements. The unaudited pro forma condensed consolidated financial statements do not necessarily represent what AXIO’s financial position or results of operations would have been had the Acquisition Agreement been completed as of the dates presented, and should not be taken as representative of the future consolidated financial position or results of operations of AXIO. In the opinion of management, all adjustments necessary to present fairly the unaudited pro forma financial information have been made. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical financial statements of AXIO. PF - 1 Axiom III, Inc. and Subsidiaries Unaudited Pro forma Condensed Consolidated Balance Sheet As of September 30, 2007 AXIO (Unaudited) Eastern Concept (Audited) Pro Forma adjustments The Pro Forma (Unaudited) Foshan Wanzhi (Audited) Investment in Eastern Concept Shenzhen Eastern Concept Shenzhen Elimination Adjustments Pro forma consolidated balance Note 1(a) Note 1(d) Note Note Note 2(c) US$ US$ US$ US$ US$ US$ US$ US$ US$ ASSETS Current assets Cash and cash equivalents 2,672 1,362,246 (2,672 ) 1,362,246 185,946 (1,282,051 ) 1(c) 2(a) 266,141 Trade receivables from third parties 3,468 129 (3,468 ) 129 27,421 27,550 Trade receivable from a related party - - - 21,481 21,481 Prepayments and deposits - - - 4,584 4,584 Income tax recoverable - - - 5,898 5,898 Taxation - - Due from holding company - - Due from a director - - Due from related companies - - Inventories - - - 18,701 18,701 Total current assets 6,140 1,362,375 1,362,375 264,031 344,355 Property, plant and equipment, net 192,715 - (192,715 ) - 50,857 50,857 Intangible assets, net - - - 310,256 310,256 Investments in subsidiaries - 1,282,051 1(c) 2(a) 1,282,051 1(b) 2(b) (2,564,102 ) - Prepayments for an operating right - - - 927,383 927,383 Prepayments for purchase of computer equipment and software - - - 192,308 192,308 Goodwill, net - - - 75,685 75,685 Total assets 198,855 1,362,375 1,362,375 1,820,520 1,900,844 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Trade payables to third parties - - - 37,170 37,170 Accrued charges and other payables 7,508 - (7,508 ) - 295,515 295,515 Amounts due to related parties - 1,366,161 1,366,161 16,544 1,382,705 Current portion of mortgage payable 14,694 - (14,694 ) - - - Temporary receipt - - - 128,205 128,205 Total current liabilities 22,202 1,366,161 1,366,161 477,434 1,843,595 Long-term liabilities Mortgage payable 94,249 - (94,249 ) - - - Total liabilities 116,451 1,366,161 477,434 1,843,595 Stockholders'equity Common stock/Registered capital 14,648 - 35,352 50,000 1,282,051 1,282,051 1(c) 2(a) (2,564,102 ) 50,000 Additional paid-in capital 555,144 - (569,792 ) (50,000 ) - (50,000 ) (35,352 ) Dedicated capital - - - 682 682 Accumulated (losses) profits (478,388 ) (3,786 ) 478,388 (3,786 ) 60,353 56,567 Receivable from the sale of stock to officer (9,000 ) - 9,000 - 60,353 56,567 Total stockholders' equity 82,404 (3,786 ) (3,786 ) 1,343,086 57,249 Total liabilities and stockholders' equity 198,855 1,362,375 1,362,375 1,820,520 1,900,844 See notes to unaudited pro forma condensed consolidated financial statements. PF - 2 Axiom III, Inc. and Subsidiaries Unaudited Pro forma Condensed Consolidated Statement of Income Nine months period ended September 30, 2007 AXIO (Unaudited) Eastern Concept (Audited) Pro Forma adjustments The Pro Forma (Unaudited) Note 1(a) Foshan Wanzhi (Audited) Note 1(d) Pro Forma consolidated balance US$ US$ US$ US$ US$ US$ Revenues Rental income 38,344 - (38,344 ) - - - Service income - - - 304,057 304,057 Cost of services rendered - - - (189,698 ) (189,698 ) Gross profit 38,344 - 114,359 114,359 General and administrative expenses Depreciation of property, plant and equipment - - - 1,524 1,524 Other general, administrative and operating expenses 90,602 4,122 (90,602 ) 4,122 38,949 43,071 Total general and administrative expenses 90,602 4,122 4,122 40,473 44,595 (Loss) Income from operations (52,258 ) (4,122 ) (4,122 ) 73,886 69,764 Non-operating income Interest income - 336 336 180 516 Subsidy income - - - 635 635 Total non-operating income - 336 336 815 1,151 (Loss) Income before income taxes (52,258 ) (3,786 ) (3,786 ) 74,701 70,915 Income tax - - - (19,850 ) (19,850 ) Net (loss) income (52,258 ) (4,122 ) (3,786 ) 54,851 51,065 (Loss) Earning per share 0.00 0.00 0.00 Weighted average number of shares of common stock outstanding 14,474,167 35,351,667 49,825,834 49,825,834 See notes to unaudited pro forma condensed consolidated financial statements. PF - 3 Axiom III, Inc. and Subsidiaries Unaudited Pro forma Condensed Consolidated Statement of Income Year ended December 31, 2006 AXIO (Audited) Pro Forma adjustments The Pro Forma (Unaudited) Note 1(a) Foshan Wanzhi (Audited) Pro Forma consolidated balance US$ US$ US$ US$ US$ Revenues Rental income 49,825 (49,825 ) - - - Service income - - 304,057 304,057 Cost of services rendered - - (189,698 ) (189,698 ) Gross profit 49,825 - 114,359 114,359 General and administrative expenses Depreciation of property, plant and equipment - - 1,524 1,524 Other general, administrative and operating expenses 78,531 (78,531 ) - 38,949 43,071 Total general and administrative expenses 78,531 - 40,473 44,595 (Loss) Income from operations (28,706 ) - 73,886 69,764 Non-operating income Interest income - - 180 516 Subsidy income 118 (118 ) - 635 635 Total non-operating income 118 - 815 1,151 (Loss) Income before income taxes (28,588 ) - 74,701 70,915 Income tax - - (19,850 ) (19,850 ) Net (loss) income (28,588 ) - 54,851 51,065 (Loss) Earning per share 0.00 0.00 0.00 Weighted average number of shares of common stock outstanding 14,090,000 35,351,667 49,441,667 49,441,667 * Translated at RMB7.8 US$1 See notes to unaudited pro forma condensed consolidated financial statements. PF - 4 Axiom III, Inc. and Subsidiaries Notes to Unaudited Pro forma Condensed Consolidated Financial Statements The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical consolidated financial statements and accompanying notes contained in AXIO’s Form 10-KSB for the year ended December 31, 2006, AXIO’s Form 10-QSB quarterly report for the nine-month period ended September 30, 2007, the audited financial statements of Eastern Concept for the period from June 29, 2007 to August 7, 2007 preparedinaccordance with USGAAP, AXIO’s Form 8-K filed with the Securities and Exchange Commission (“SEC”) on October 24, 2007 and the audited financial statements of Foshan Wanzhi for the six months ended June 30, 2007. 1.Basis of pro forma presentation (a) Pursuant to the share exchange agreement dated October 10, 2007 (“Share Exchange Agreement”), AXIO acquired 100% of the issued and outstanding share capital of Eastern Concept Development Limited (“Eastern Concept”) from the sole shareholder of Eastern Concept in exchange for 35,351,667 shares of common stock of AXIO. The then AXIO group and Eastern Concept are collectively referred to as the “Pro Forma Group”. The basis of preparation of the unaudited pro forma financial information of the Pro Forma Group included in these pro forma condensed consolidated financial statements (the “Pro Forma”) are consistent with those as set out in AXIO’s Form 8-K filed with the SEC on October 24, 2007, except that the unaudited financials of AXIO for the nine-month period ended September 30, 2007 instead of the six-month period ended June 30, 2007 are used in the preparation of the Pro Forma. The Pro Forma is used as the starting point for the preparation of these unaudited pro forma condensed consolidated financial statements. (b) These unaudited pro forma condensed consolidated financial statements give effect to the agreement pursuant to which AXIO, through its indirect wholly-owned subsidiary, Eastern Concept Shenzhen, will acquire 100% of the registered capital of Foshan Wanzhi from the Foshan Wanzhi Shareholders at a cash consideration of RMB10,000,000 (equivalent to approximately US$1,282,051). For the purposes of these unaudited pro forma condensed consolidated financial statements, the share exchange agreement is deemed to be effected as of the beginning of the periods for which the pro forma financial information is presented, i.e. January 1, 2006. (c) Eastern Concept Shenzhen was established in the People’s Republic of China on August 13, 2007 with registered capital of RMB10,000,000. Eastern Concept Shenzhen is wholly-owned by Eastern Concept which, pursuant to the Share Exchange Agreement, is wholly-owned by AXIO. For the purposes of these pro forma condensed consolidated financial statements, the injection of capital of RMB10,000,000 (equivalent to approximately US$1,282,051) into Eastern Concept Shenzhen by Eastern Concept was deemed to be completed as of the beginning of the periods presented, i.e. January 1, 2006. (d) Foshan Wanzi’s audited financial statements for the six months ended June 30, 2007 have been adopted in preparing the unaudited pro forma condensed consolidated balance sheet and statement of income as of September 30, 2007 and for the nine-month period ended September 30, 2007. 2.Pro forma adjustments Pro forma adjustments are necessary to reflect the adjustments necessary to give full effect to the acquisition as if it had been occurred at the beginning of the periods presented. These pro forma adjustments include the adjustments for the difference between the considerations paid for the assets acquired and the estimated fair value of such assets. As there were no intercompany transactions or balances, no pro forma adjustments for elimination in this respect is necessary. The pro forma consolidated provision for income taxes does not reflect the amounts that would have resulted had the Pro Forma Group, Eastern Concept Shenzhen and Foshan Wanzhi filed consolidated income tax returns during the periods presented. The pro forma adjustments included in the unaudited pro forma condensed consolidated financial statements are as follows: (a) Adjustment to reflect the injection of capital of RMB10,000,000 (equivalent to approximately US$1,282,051) into Eastern Concept Shenzhen by Eastern Concept. (b) Adjustment to reflect the investment in 100% of the registered capital of Foshan Wanzhi by Eastern Concept Shenzhen of RMB10,000,000 (equivalent to approximately US$1,282,051). (c) Adjustments to eliminate the costs of investment in Foshan Wanzhi and Eastern Concept Shenzhen against their respective registered capital. PF - 5
